DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021, has been entered.
Claims 3, 5, 6, and 8 are cancelled.  Claim 10 is new.
Claims 1, 2, 4, 7, 9, and 10 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular, “about 21.25% by weight of disintegrating agent selected from crospovidone” in claim 10 encompasses weight percentages outside of the weight percentage .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 2, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chapello (US 2006/0013807. Listed on IDS filed 5/23/18. Previously cited) in view of Tung (Journal of Pharmaceutical Investigation. 2014. 44: 111-118) and Sharma (Der Pharmacia Lettre. 2010. 2(3): 83-94).
Chapello discloses a rapidly disintegrating solid oral dosage form for controlling lactose intolerance in a patient in need thereof, the dosage form comprising an effective amount of lactase and an effective amount of a plurality of superdisintegrants (page 1, paragraph [0014]).  Chapello refers to lactase tablets as their invention (e.g. page 2, paragraph [0023]; page 3, paragraph [0051]), and discloses that the solid lactase composition of their invention can be any solid form, including but not limited to several forms that include tablets (page 3, paragraph [0053]).  Therefore, Chapello discloses a pharmaceutical composition for oral administration, wherein it is an orally disintegrating tablet comprising lactase enzyme, thereby being comparable to the instantly claimed invention.
Chapello discloses that the amount of lactase used in their solid dosage form is from about 5 to about 30 wt% of the compressed dosage form, or from about 7 to about 25 wt% of the final dosage form, or from about 10 to about 15 wt% of the final dosage form (page 2, paragraph [0025]).  The first two ranges of Chapello wholly encompass the weight percent range of lactase enzyme of instant claim 1.  Additionally, Chapello also points out that it has been found useful to include lactase in an amount of from about 15 to about 40 wt% of the oral dosage form (page 2, 
Exemplary superdisintegrants include cross-linked polyvinyl pyrollidone (crospovidone) (page 1, paragraphs [0034]-[0035]), and the amount of the superdisintegrant used in the invention is from about 5 to about 15 wt% of the solid dosage form (page 3, paragraph [0039]).  This range of the amount of the superdisintegrant (e.g. crospovidone) overlaps with the range of ’14.13% to 21.25% by weight’ of the disintegrating agent of instant claim 1.  See the tables of Examples 2 and 3 on page 4 (paragraphs [0062] and [0064]), in which crospovidone is included in tablets of the Chapello invention, as well as page 1, paragraph [0016] disclosing an embodiment of the Chapello invention comprising crospovidone.  
Chapello discloses diluents that are typically substances added to the purified lactase that provide bulk in order to produce a lactase enzyme product of the target potency (page 2, paragraph [0022]).  Typically, diluents for lactase enzyme produced are selected from any inert pharmaceutical excipient, and more particularly, typical excipients include mannitol and sodium citrate, amongst others (page 2, paragraph [0022]).  Mannitol reads on a diluent of instant claim 1, and sodium citrate reads on a lubricant of instant claim 4.  The tablets of formulations of Examples 2 and 3 comprise mannitol (page 4, paragraphs [0062] and [0064]).  For the formulations of the examples comprising crospovidone, the tablet formulations comprise mannitol at various amounts, including 45.73%, 44.66%, 43.33%, 41.65%, and 39.00% which are the tablet formulations for Tests 5-9 of Example 3, respectively (page 4, paragraph [0064]).  
Chapello teaches that the formulation tablet of Test 5 of Example 3, comprising 5.00 wt% crospovidone and 45.73 wt % mannitol (falling in the range of instant claim 1 for the diluent), has a disintegration time of 0.8 minute (page 4, paragraph [0064]).  Also, Chapello teaches that the formulation tablet of Test 6 of Example 3, comprising 5.00 wt% crospovidone and 44.66% mannitol (falling in the range of instant claim 1 for the diluent), has a disintegration time of 0.7 minute (page 4, paragraph [0064]).  These read on ‘total disintegration in up to 1 minute’ of instant claim 1.  
Additionally, Chapello discloses that their rapidly disintegrating oral dosage form may further comprise an effective amount of a lubricant to aid compression (page 1, paragraph [0015]).  Lubricants can be added to the composition to aid in providing enhanced release properties (page 3, paragraph [0043]).  Examples of lubricants include stearate salts and stearic acid, as well as polyethylene glycol(page 3, paragraph [0044]).  For instance, the tablets of the formulations of Examples 2 and 3 comprise magnesium stearate (page 4, paragraphs [0062] and [0064]), which is one of the lubricants of instant claim 4.  Furthermore, Chapello discloses further ingredients for inclusion in their invention, including flavoring agents (page 3, paragraph [0049]), which reads on a pharmaceutically acceptable excipient that is a flavoring as recited in instant claim 2.  Therefore, the rapidly disintegrating oral dosage form of Chapello comprises lactase, crospovidone, and mannitol in combination with pharmaceutically acceptable excipients (lubricants, flavoring agents).
In sum, Chapello is comparable to the claimed invention since Chapello discloses a pharmaceutical composition for oral administration, wherein it is an orally disintegrating tablet 

Chapello differs from the claimed invention in that Chapello does not expressly disclose that the tablet comprises 14.13% to 21.25% by weight of disintegrating agent selected from crospovidone, wherein the orally disintegrating tablet shows total disintegration in up to 1 minute and friability lower than 1.5%.  Additionally, Chapello differs from instant claim 10 in that Chapello does not expressly disclose that the table comprises about 21.25% by weight of disintegrating agent selected from crospovidone, wherein the orally disintegrating tablet shows total disintegration in up to 1 minute and friability lower than 1.5%.  Though Chapello teaches embodiments in which the disintegration time is up to 1 minute (Tests 5 and 6 in Example 3; see discussion above), Chapello teaches that crospovidone is present at 5.00 wt % in the tablet formulations of Tests 5-9 in Example 3 of Chapello (paragraph [0064]) comprising mannitol at weight percentages falling in the claimed range of 38.6% to 52.32% by weight.  Further still, Tests 5-7 in Example 3 comprise lactase at weight percentages falling in the claimed range of 15.3% to 20.7% by weight.  Thus the tablet formulations of Tests 5 and 6 in Example 3 (paragraph [0064]) are the closest examples to instant claim 1, with the only difference with the 
As noted above, Chapello teaches that the amount of the superdisintegrant (e.g. crospovidone) used is from about 5 to about 15 wt% of the solid dosage form (page 3, paragraph [0039]).  The tablet examples of Chapello comprise 5 wt % crospovidone (page 4, paragraphs [0062] and [0064]).  Though superdisintegrants are typically recommended to be used at levels of about 2 wt% or less, their data indicates that it is possible to reduce disintegration time about 10% by more than doubling the amount of recommended superdisintegrant used in the solid oral dosage form (page 4, paragraph [0063]).  Chapello states, “Reductions of up to about 50% of the disintegration time were found using from about 10 to about 15 wt% of the solid dosage form of superdisintegrant” (page 4, paragraph [0063]).
Tung discloses a face-centered central composite design was chosen as the main method to optimize orally disintegrating tablets (ODT) (page 112, left column, second full paragraph).  The aim of Tung’s study was to design and optimize an orally disintegrating table (ODT) containing a solid dispersion (SD) of the drug felodipine (Fel) and hydroxypropyl methylcellulose (HPMC) to improve poorly soluble property and slow onset action time of felodipine, wherein the study evaluated the disintegration time and friability (page 112, left column, third full paragraph).  Before carrying out the experimental design, the effect of different kinds of diluent (mannitol and lactose), superdisintegrant (three superdisintegrants, including crospovidone), or soluble lubricant (two lubricants, including PEG 6000, i.e. a polyethylene glycol) on the disintegration time was screened (page 112, right column, last paragraph).  In the face-centered central composite design, two independent variables, the diluent mannitol as the X1 variable and the superdisintegrant crospovidone XL as the X2 variable, were 1) and friability (Y3) (page 113, left column, first paragraph; Table 3 on page 115).  See also page 115, last paragraph, explaining investigating the effect of the independent variables (X1 for mannitol, X2 for crospovidone XL) and their interaction (X1 * X2) on the dependent variables. 
 Tung determined that crospovidone XL (variable X2) and its quadratic variable (X2 * X2) had a significant effect on the disintegration time of the orally disintegrating tablet (ODT) (page 116, left column, first full paragraph).  The remaining factors, including X1 * X2 speaking to the interaction of the variables X1 and X2, did not have a substantial effect on the disintegration time (page 116, left column, first full paragraph).  Regarding friability, the process variables (X1, X2) had a synergistic effect (page 116, right column, first paragraph).  The friability was significantly proportional to the amount of mannitol (X1) with the lower concentration of mannitol resulting in reduced friability (page 116, right column first paragraph).  Also, the friability noticeably declined when crospovidone was used at a high level (page 116, right column, first paragraph).  Finally, based on the result table of the 11 experimental runs (Table 4 on page 115), formulations 4, 6, and 8 could meet the requirement of quickly dissolving and disintegrating tablets (page 116, right column, last paragraph).  These three formulations have a disintegration time (Y1) ranging from 23.67 to 27.67 seconds, and a friability (Y3) ranging from 0.31% to 0.49% (Table 4 on page 115), thereby meeting the total disintegration time and friability limitations of instant claim 1.  Formulation 4 comprises 40 mg crospovidone and 200 mg mannitol, i.e. about 16.7% crospovidone by weight, which falls within the weight percentage range for the disintegrating agent of instant claim 1 [Calculation: 40 mg crospovidone/(40 mg crospovidone + 200 mg 
Sharma discloses formulating fast disintegrating tablets (FDTs) of promethazine HCl (abstract).  A total of nine formulations were prepared by varying the concentration of superdisintegrants (one of which was crospovidone) and mannitol (paragraph bridging pages 87 and 88; Table 1 on page 88).  The formulation CPX5 containing 20% of crospovidone showed the minimum disintegration time of 23.33 seconds (page 92, first paragraph; Table 7 on page 92); this disintegration time falls in the disintegration time range of instant claim 1.  Additionally, this weight percent of crospovidone falls in the range of instant claim 1.  The formulation CPX5 also comprises 38.16% mannitol (abstract and calculation of 133.57 mg mannitol/(104.43+70+133.57+32+8+2) x 100 = 38.16%; this weight percent falls slightly lower than the lower limit of the diluent of instant claim 1.  Furthermore, formulation CPX5 has a friability of 0.962% (Table 6 on page 92); this friability falls in the friability range of instant claim 1.
Before the effective filing date of the claimed invention, it would have been an obvious matter of routine optimization to have varied the amount of crospovidone of the tablet of Chapello, including to amounts in the range of 14.13% to 21.25% by weight and an amount of about 21.25% by weight, for the predictable result of optimizing the results-effective variables of disintegration time and friability of the tablet.  Tung demonstrates that the amount of crospovidone in an orally disintegrating tablet can be optimized since the amount of 
Moreover, one of ordinary skill in the art would have been motivated to modify the amount of crospovidone in the tablet of Chapello to weight percentages disclosed in Tung (e.g. 16.7% of formulation 4) and Sharma (20%) since Tung and Sharma found these disclosed amounts of crospovidone were suitable for an orally disintegrating tablet formulation which has a low disintegration time and low friability.  There would have been a reasonable expectation of success in obtaining a rapidly disintegrating solid oral dosage tablet having an effective amount of lactase and the superdisintegrant crospovidone (as sought by Chapello) since Tung and Sharma found these amounts of crospovidone suitable for an orally disintegrating tablet formulation for delivery of another active agent (felodipine in Tung; promethazine HCl in Sharma) and thus would have been expected to be suitable for delivery of the active agent of Chapello (lactase).  


Regarding instant claim 7, Chapello teaches that their rapidly disintegrating solid oral lactase dosage form can be administered concurrently with the consumption of lactose-containing food products (page 3, paragraph [0055]).  It would have been prima facie obvious to mix the tablet rendered obvious by Chapello, Tung, and Sharma with the lactose-containing food product as it would allow for their concurrent administration.  In the background of their invention, Chapello recognizes that some humans are considered lactose intolerant because their bodies do not produce an effective amount of lactase to convert lactose, a disaccharide carbohydrate found in milk produced by various animals, into glucose and galactose (page 1, paragraph [0003]).  It would have been obvious to select milk (reading on a lactose-rich food) or any other lactose-rich food as the lactose-containing food product with which the tablet rendered obvious by Chapello, Tung, and Sharma is mixed (in order to obtain concurrent administration) in order to provide relief of lactose intolerance when these foods are consumed.  Therefore, instant claim 7 is rendered obvious.  	
A holding of obviousness is clearly required.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chapello, Tung, and Sharma as applied to claims 1, 2, 4, 7, and 10 above, and further in view of Cifter (US 2011/0288138. Previously cited).

Chapello differs from instant claim 9 in that Chapello does not expressly disclose that their tablet comprises 0.306% to 0.414% by weight of flavoring, 0.034% to 0.046% by weight of sweetener, with the remainder being selected from other pharmaceutically acceptable excipients.  
Cifter discloses silicon dioxide free orally disintegrating tablet formulations of zolmitriptan or a pharmaceutically acceptable salt thereof (page 1, paragraph [0002]), wherein zolmitriptan is an agent for the treatment of migraine and associated symptoms (page 1, paragraph [0003]; page 2, paragraph [0015]).  Cifter teaches that their orally disintegrating compositions comprise one or more pharmaceutically acceptable excipients that are selected from a group that includes flavoring agents (page 3, paragraph [0029]).  In one aspect, Cifter teaches that the flavoring agent content is present in an amount of from 0.05 to 5.0% weight of 
Before the effective filing date of the claimed invention, it would have been obvious to have included the flavoring agent in the tablet rendered obvious by Chapello in view of Tung and Sharma in an amount of from 0.05 to 5.0% weight of the total tablet weight.  One of ordinary skill in the art would have been motivated to include the flavoring agent in these amounts since Cifter teaches that these amounts are suitable for a flavoring agent included in an orally disintegrating tablet.  Since this range of flavoring agent amounts overlaps with the flavoring weight percent range of instant claim 9, then Chapello, Tung, Sharma, and Cifter render obvious the flavoring limitation of instant claim 9.
	Regarding the sweetener limitation of instant claim 9, Chapello does not expressly disclose that their lactase tablet further comprises 0.034% to 0.046% by weight of sweetener.  However, Cifter discloses that their orally disintegrating tablet formulation comprises one or more pharmaceutically acceptable excipients selected from a group comprising sweeteners, as well as dispersing agents, diluents, binders, flavoring agents, and coloring agents (page 3, paragraph [0029]).  Cifter discloses that their orally disintegrating compositions comprise sucralose as a sweetener to improve patient compliance (page 3, paragraph [0034]).  It was found that even if used in low amounts, sucralose has a synergistic taste improvement with mannitol which is also a very important issue in orally disintegrating tablet formulations (page 3, paragraph [0034]).  Cifter teaches including sucralose in an amount of between 0.01 and 5.00% by weight of the total tablet weight (page 3, paragraph [0034]).  This range wholly encompasses the weight percentage range of sweetener of instant claim 9.  

	Regarding other pharmaceutically acceptable excipients, Chapello teaches that their composition can further comprise glidants that are added to improve the flow properties of a solid composition and improve the accuracy of dosing (page 3, paragraph [0047]).  In further including other pharmaceutically acceptable excipients (e.g. glidants), it is obvious that the tablet rendered obvious by Chapello in view of Tung, Sharma, and Cifter meets the limitation of ‘with the remainder being selected from other pharmaceutically acceptable excipients’ of instant claim 9.
	In sum, Chapello in view of Tung and Sharma, and further in view of Cifter renders obvious instant claim 9.


Response to Arguments
Applicant’s arguments, filed June 28, 2021, with respect to the rejection under 35 U.S.C. 103 of claims 1, 2, 4, 6, 7, and 9 as being unpatentable over Chapello in view of Cifter have been fully considered and are persuasive.  In particular, the amendment of claim 1 has overcome the previous ground of rejection.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references Tung and Sharma.  To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  In particular, Applicant asserts that since the surprising synergistic effect between polyols and crospovidone is only provided with higher quantities of crospovidone (14.13% to 21.25% by weight), the tests of Chapello are not comparable to the composition of the present application.  However, Applicant has not provided evidence of the asserted synergistic effect between polyols and crospovidone.  In Table 1 on page 7 of the Remarks filed June 28, 2021, Applicant shows disintegration times of tablets comprising 18% by weight of lactase enzyme and 45.49% by weight of mannitol with various concentrations of crospovidone.  However, Table 1 is not provided in the specification as filed, nor is it supported by an affidavit or declaration.  As indicated in MPEP 716.01(c), “The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the 
Even if Table 1 of the Remarks filed June 28, 2021, were supported by an affidavit or declaration, it is noted that it is directed to only one of the diluents of instant claim 1 (mannitol), and it is unclear if the same results would have been obtained for the full ranges of the weight percentages of the lactase enzyme and the diluent of instant claim 1.  Thus the data of Table 1 of the Remarks filed is not commensurate in scope with the claims, and thus would be unpersuasive in demonstrating unexpected results.  As pointed out in MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Additionally, if there is indeed a synergistic effect between polyols and crospovidone when higher quantities of crospovidone are used (as asserted by Applicant on page 6, first paragraph), then it is unclear from Table 1 of the Remarks since it does not demonstrate the criticality of the combination of the single polyol tested (mannitol) with the crospovidone (e.g., in comparison with a composition lacking mannitol, in comparison with a composition comprising mannitol in a concentration outside of the claimed range).  It is unclear from Table 1 that the lower disintegration times for 18.0% crospovidone and 19.0% crospovidone by weight are due to synergism with mannitol at a weight percent falling in the claimed range.
Regarding the Examiner’s citing of paragraph [0063] of Chapello, Applicant notes that it is directed to Example 2 of Chapello.  Applicant cites paragraph [0062] containing a table of this example of Chapello wherein disintegration times went from 32 minutes to 16.3 minutes (50% 
Therefore, the Examiner disagrees with Applicant’s assertion that a skilled person in the art aware of the problem of developing an orally disintegrating table comprising lactase enzyme with adequate mechanical strength and disintegration time, would not be motivated to use high amounts of a single superdisintegrant (14.13% to 21.25% by weight) such as crospovidone, in view of the result of 10% superdisintegrant in Chapello - Applicant appears to be referring to Test 3 of Example 2 of Chapello, comprising 5% crospovidone and 5% croscarmellose.  Test 3 of Example 2 of Chapello does not speak to expected effects with 10% crospovidone since it comprises the combination of crospovidone and croscarmellose and does not specifically include 10% crospovidone.  The Examiner disagrees with Applicant’s assertion that a person skilled in the art would expect that the combination of high amounts of a single superdisintegrant (crospovidone), high amounts of polyols (38.6% to 52.32% by weight) and lactase enzyme (15.3% to 20.7% by weight) would provide a robust tablet formulation with adequate mechanical 
  

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651